United States Securities and Exchange Commission Form 12b-25 NOTIFICATION OF LATE FILING (Check One):x Form 10-K oForm 20-F oForm 11-KxForm 10-Q oForm N-SAR For Period Ended: September 30, 2011 o Transition report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates. All Items PART I: — REGISTRANT INFORMATION TEAM NATION HOLDINGS CORPORATION Full Name of Registrant Former Name if Applicable 790 E. Colorado Boulevard, 4th Floor, Pasadena, CA 91101 Address of Principal Executive Office (Street and Number) City, State and Zip Code PART II — RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) o (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the 5th calendar day after the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant could not review and complete its Quarterly Report on Form10-Q without incurring unreasonable effort and expense in connection with accurately preparing and presenting all necessary disclosures. The Registrant will file its Quarterly Report ofon Form 10-Q as soon as possible. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Dennis Duffy 514-6259 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such reports(s) been filed? If answer is no, identity report(s) xYes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. TEAM Nation Holdings Corp Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. November 14, 2011 By: /s/Dennis R. Duffy Dennis R. Duffy, Chief Executive Officer
